Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 22, and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 22, and 28-38 contain a tremendous number of 112(b) rejections and the examination has tried to identify them all.  However, it should be appreciated that all rejectable issues must be addressed before an application can be allowed. 

Claim 8 recites the limitation "said first region" in lines 2, 3, 11, 28, and 31.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said first region" as "said defined first region."
Claim 8 recites the limitation "a first region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a first region" as "said defined first region."

Claim 8 recites the limitation "said energy" in lines 6, 8, and 16.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said energy" as "said coherent energy."

Claim 8 recites the limitation "a second defined region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a second defined region" as "a defined second region."

Claim 8 recites the limitation "a state of constructive interference" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a state of constructive interference" as "said state of constructive interference."

Claim 8 recites the limitation "a state of destructive interference" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a state of destructive interference" as "said state of destructive interference."

Claim 8 recites the limitation "a second region" in lines 8, 11, 15, 21, 28, and 32.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a second region" as "said defined second region."

Claim 8 recites the limitation "said selected first region" in lines 15 and 21.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said selected first region" as "said defined first region."

Claim 8 recites the limitation "said selected second" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said selected second region" as "said defined second region."
Claim 8 recites the limitation "said at least one complex curve energy profile" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said at least one complex curve energy profile" as "said at least one complex curve."

Claim 8 recites the limitation "a multiplicity of said overlapping standing wave patterns," in line 29.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a multiplicity of said overlapping standing wave patterns" as "a multiplicity of overlapping standing wave patterns."

Claim 8 recites the limitation "said overlapping standing wave patterns," in line 30.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said overlapping standing wave patterns" as "said multiplicity of overlapping standing wave patterns."

Claim 22said first region" in lines 2, 3, 6, 11, 21, 28, and 31.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said first region" as "said defined first region of space."

Claim 22 recites the limitation "a second defined region of space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a second defined region of space" as "a defined second region of space."

Claim 22 recites the limitation "a first region of space" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a first region of space" as "said defined first region of space."

Claim 22 recites the limitation "a second region of space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "a second region of space" as "said defined second region of space."

Claim 22 recites the limitation "said selected first region" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said selected first region" as "said defined first region of space."

Claim 22 recites the limitation "said selected second region" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said selected second region" as "said defined second region of space."

Claim 22 recites the limitation "said at least one complex curve energy profile" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the above noted recitations of "said at least one complex curve energy profile" as "said at least one complex curve."

Claim 29 recites the limitation "said monitored energy" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantially” in claim 30 (lines 7,24, and 28) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and Accordingly, the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 30.


Response to Arguments

Applicant’s arguments with respect to claims 8, 22, and 28-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted the prior art of record U.S. Patent 5,725,482 to Bishop could not be does not anticipate claims 8, 22, and 28-38 nor does it properly combine with other prior art to provide an obviousness rejection.

Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


This action is made non-final.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792